Exhibit 10.1 CONSULTING AGREEMENT This Consulting Agreement (this “Agreement”) is entered into as of May 12, 2016 (the “Effective Date”), by and between the Manhattan Associates, Inc., a Georgia corporation (“Company”), and the undersigned “Consultant.” In consideration of Company’s engagement, Company and Consultant agree to be bound by the terms of this Agreement, which consists of this Signature Page and the attached Schedule A (“General Terms and Conditions”), which is incorporated into this Agreement by reference.
